DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 4, 5, 7, 8, 11, 12, and 14 - 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a distance between two adjacent vertical portions is greater than a width of a touch module" at Lines 23 – 24, where there is insufficient antecedent basis for this limitation in Claim 1 because no plural vertical portions have been introduced in Claim 1. For purposes of prior art examination and to expedite prosecution, the Examiner considers said limitation as reciting - - wherein a distance between the vertical portion and another adjacent vertical portion is greater than a width of a touch module - -. Notice that Claims 4, 5, and 7 fall rejected with Claim 1 due to dependency.
Claim 8 recites the limitation “wherein a distance between two adjacent vertical portions is greater than a width of a touch module" at Lines 18 - 19, where there is insufficient antecedent basis for this limitation in Claim 8 because no plural vertical portions have been introduced in Claim 8. For purposes of prior art examination and to expedite prosecution, the Examiner considers said limitation as reciting - - wherein a distance between the vertical portion and another adjacent vertical portion is greater than a width of a touch module - -. Notice that Claims 11, 12, and 14 - 16 fall rejected with Claim 8 due to dependency. 
Also, Claim 8 recites the limitation  "the touch module” at Lines 18 - 19, where the antecedent basis is not clear because plural touch modules have been introduced at Line 3 and a corresponding touch module has been introduced for each touch signal line at Lines 5 – 6, however said recitation does not clearly refer back to one of the plural touch modules from Line 3 or a corresponding touch module from Lines 5 – 6. For purposes of prior art examination and to expedite prosecution, the Examiner considers said limitation as reciting - - a touch module - -. Notice that Claims 11, 12, and 14 – 16 fall rejected with Claim 8 due to dependency.
Claim 17 recites the limitation “wherein a distance between two adjacent vertical portions is greater than a width of a touch module" at Lines 18 - 19, where there is insufficient antecedent basis for this limitation in Claim 17 because no plural vertical portions have been introduced in Claim 17. For purposes of prior art examination and to expedite prosecution, the Examiner considers said limitation as reciting - - wherein a distance between the vertical portion and another adjacent vertical portion is greater than a width of a touch module - -. Notice that Claims 18 and 19 fall rejected with Claim 17 due to dependency. 
Also, Claim 17 recites the limitation  "the touch module” at Lines 18 - 19, where the antecedent basis is not clear because plural touch modules have been introduced at Line 3 and a corresponding touch module has been introduced for each touch signal line at Lines 5 – 6, however said recitation does not clearly refer back to one of the plural touch modules from Line 3 or a corresponding touch module from Lines 5 – 6. For purposes of prior art examination and to expedite prosecution, the Examiner considers said limitation as reciting - - a touch module - -. Notice that Claims 18 and 19 fall rejected with Claim 17 due to dependency.
Finally, Claim 17 recites the limitation “the touch panel” at Line 1, where there is insufficient antecedent basis for this limitation in Claim 17 because no – touch panel - - has been introduced. For purposes of prior art examination and to expedite prosecution, Claim 17 is considered has reciting - - a touch panel - - in place of “the touch panel”. Also, notice that Claims 18 and 19 fall rejected with Claim 17 due to dependency.

Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed May 17, 2022 have been fully considered.
	First, the amendments to each of Claims 1, 8, and 17 and cancelation of Claims 2, 3, 6, 9, 10, 13, and 20 have overcome some of the previous grounds for rejection of Claims 1 – 20 under 35 U.S.C. 112 (b). However, rejections not addressed by Applicant have been described above as they pertain to the new claim structure created via amendment (e.g. the movement of rejected limitations in dependent claims to independent claims).
	Second, the amendments to each of Claims 1, 8, and 17 and cancelation of Claims 2, 3, 6, 9, 10, 13, and 20 have overcome the previous grounds for rejection under 35 U.S.C. 102(a)(1) and 103.
Allowable Subject Matter
The subject matter of Claims 1, 4, 5, 7, 8, 11, 12, and 14 – 19 would be allowable over the prior art of record if amended as considered above to overcome all rejections under 35 U.S.C. 112(b).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        May 20, 2022